329 F.2d 152
AMERICAN CAST IRON PIPE COMPANY, Appellee,v.McKOY-HELGERSON COMPANY, Appellant.
No. 9197.
United States Court of Appeals Fourth Circuit.
Argued Jan. 17, 1964.Decided March 6, 1964.

J. Brantley Phillips, Jr., and Fletcher C. Mann, Greenville, S.C.  (Leatherwood, Walker, Todd & Mann, Greenville, S.C., on brief), for appellant.
Ben C. Thornton and W. H. Arnold, Greenville, S.C.  (Love, Thornton, Arnold & Thomason, Greenville, S.C., on brief), for appellee.
Before SOBELOFF, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
In an action by American Cast Iron Pipe Company, a manufacturer of pipe, against McKoy-Helgerson Company, a general contractor, for a balance admittedly due under a contract for the sale of a quantity of pipe, the defendant interposed in its answer a counterclaim for damages alleged to have been sustained by it as a result of defects in some of the pipe delivered.  The manufacturer relied upon a printed 'condition' included in certain papers which it alleged were part of the contract.  The 'condition' limited the seller's liability for defective material to the contract price.  The defendant maintained that the papers containing the limitation of liability were not a part of the contract.


2
There is no dispute as to what papers passed between the parties or as to the provisions they contained; the controversy is solely as to the legal conclusion to be drawn from the undisputed facts.  The District Court concluded that the limitation of liability was a part of the contract, and accordingly dismissed the counterclaim for damages resulting from the defects.  However, it granted a credit to the defendant for the purchase price of the defective material.


3
We agree with the court's reasons, which are set forth in a full and satisfactory opinion, and need not be repeated.  226 F.Supp. 842.  The judgment in favor of the plaintiff is


4
Affirmed.